Title: To Thomas Jefferson from Félix Varleta, 2 March 1804
From: Varleta, Félix
To: Jefferson, Thomas


               
                  Mi alto, y Poderoso Sor.:
                  before 2 Mch. 1804
               
               Los positivos deseos de conocer á V.E. y de postrarme á sus Pies, me hace ser atrevido poniendo en sus poderosas manos, estas mal formadas Letras suplicandole se sirva concederme licencia; pa. pasar á sus dominios a ponerme en su Real presencia á ofrecerle á V.E. mi persona Junto con mis cortos averes; y asi mismo á exponerle mi solicitud, la qual no dudo con seguir de sus piadosas manos. Yo Señor soy un Español vecino de esta Ciudad de Coquimbo conosido de todos los Vasallos de V.E. por mis buenas Acciones como lo haré constar en todo tiempo; con este motivo me tomo la satisfacion de remitir á V.E. tres Piedras las mas particular. ql. en el dia se han hallado en este Mineral de tres Metales, Oro, Plata, y Cobre; suplicandole se sirva disimularme este atrevimto.; pues solo lo ocaciona el particular afecto ql. le profeso á V.E. a quien le deseo todas felicidades, y mientras consigo el cumplir mis deseos, quedo pidiendo á Dios gue la importante vida de V.E. dilatados años.
               B. los P. de V.E. su mas humilde, y seguro servidor,
               
                  Felis Varleta
               
             
               Editors’ Translation
               
                  
                     High and Powerful Sir:
                     before 2 Mch. 1804
                  
                  My positive wishes of meeting your excellency and prostrating myself at your feet, make me bold enough to put in your powerful hands these badly formed words begging you to please give me permission to pass on to your dominions and put myself in your royal presence and offer your excellency my person together with my short experiences, and in this manner I express to you my request, which I do not doubt I will obtain from your merciful hands. I, Sir, am a Spaniard, vecino of this city of Coquimbo known by all of your excellency’s subjects for my good actions that I make known at all times; with this purpose I take satisfaction in sending you three stones, the most rare which to this day have been found in this vein of three metals, gold, silver, and copper; begging you to disregard this audacity, as it is only caused by the particular affection that I profess to your excellency; to whom I wish all happiness; and while my wishes are yet to be fulfilled, I remain asking God to preserve your excellency’s important life for extensive years.
                  Your most humble and constant servant kisses your excellency’s feet.
                  
                      Felis Varleta
                  
               
             